 19-23649-rdd          Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                    Pg 1 of 29



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    :
 In re:                                                             :    Chapter 11
                                                                    :
 PURDUE PHARMA L.P., et al.,                                        :    Case No. 19-23649 (RDD)
                                                                    :
                                           Debtors.1                :    (Jointly Administered)
                                                                    :

     SEVENTH MONTHLY FEE STATEMENT OF KPMG LLP FOR COMPENSATION
         FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
              INCURRED AS TAX CONSULTANT FOR THE DEBTORS
          AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          FOR THE PERIOD FROM JULY 1, 2020 THROUGH JULY 31, 2020

 Name of Applicant:                                                KPMG LLP

 Authorized to Provide Professional Services to:                   The Debtors and the Official Committee of
                                                                   Unsecured Creditors

                                                                   February 24, 2020, nunc pro tunc to
 Date of Retention:                                                December 23, 2019

 Period for Which Compensation and                                 July 1, 2020 through
 Reimbursement is Sought:                                          July 31, 2020
 Amount of Compensation Sought as Actual,
 Reasonable, and Necessary:                                        $           234,078.90

 Less 20% Holdback:                                                $           (46,815.78)
 Amount of Expense Reimbursement Sought as
 Actual, Reasonable, and Necessary:                                $                   0.00

 Total Fees and Expenses Due:                                      $           187,263.12




1
          The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies
L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P.
(8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green
Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P.
(3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes
Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate
headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
                                                              1
 19-23649-rdd    Doc 1655   Filed 09/03/20 Entered 09/03/20 22:40:42   Main Document
                                        Pg 2 of 29



Dated: September 3, 2020



                                        /s/ Howard Steinberg
                                        Howard Steinberg
                                        Partner, KPMG LLP
                                        1350 Avenue of the Americas
                                         New York, New York 10019
                                        (212) 872-6562




                                          2
               19-23649-rdd        Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                 Main Document
                                                               Pg 3 of 29
                                                                   EXHIBIT A

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                          Summary Of Hours and Discounted Fees Incurred By Professional
                                                         July 1, 2020 through July 31, 2020


                                                                                  Country of     Total      Hourly Billing      Total
Professional Person              Position & Department                             Origin    Billed Hours      Rate          Compensation

Anthony Minervini                Managing Director - Washington National Tax          US             16.0   $         893    $    14,288.00
Aroen Rambhadjan                 Partner - Tax                                    Netherlands         1.2   $         884    $     1,060.80
Ashley Armfield                  Senior Associate - M&A Tax                           US             20.9   $         534    $    11,160.60
Becky Holtje                     Senior Manager - Washington National Tax             US              7.0   $         744    $     5,208.00
Bela Unell                       Senior Manager - Washington National Tax             US              3.1   $         744    $     2,306.40
Carol Conjura                    Partner - Washington National Tax                    US              0.5   $         906    $       453.00
Casey Nunez                      Senior Manager - M&A Tax                             US             23.6   $         744    $    17,558.40
Devon Rowles                     Associate - M&A Tax                                  US             26.0   $         350    $     9,100.00
Diego Lipp                       Senior Associate - Tax                           Switzerland         0.6   $         430    $       258.00
Douglas Holland                  Principal - Washington National Tax                  US              2.4   $         985    $     2,364.00
Frankie Angeleri                 Associate - Economic & Valuation Services            US             41.6   $         520    $    21,632.00
Gabriela Baker                   Senior Associate - International Tax                 US             17.6   $         534    $     9,398.40
Howard Steinberg                 Partner - M&A Tax                                    US              8.6   $         856    $     7,361.60
Isaac Hirsch                     Managing Director - Int'l Tax                        US             57.9   $         819    $    47,420.10
Jess Commisso                    Associate - M&A Tax                                  US             29.9   $         350    $    10,465.00
Jim Tod                          Partner - Washington National Tax                    US              4.6   $         906    $     4,167.60
Jonas Lau                        Senior Manager - Tax                              Canada             0.4   $         614    $       245.60
Kieran Taylor                    Senior Manager - Tax                                 US              6.8   $         744    $     5,059.20
Lukas van der Veen               Manager - Tax                                    Netherlands         3.6   $         565    $     2,034.00
Mark Hoffenberg                  Principal - Washington National Tax                  US              2.3   $         980    $     2,254.00
Molly Minnear                    Principal - Economic & Valuation Services            US              1.7   $         868    $     1,475.60
Monica Plangman                  Associate Director - Bankruptcy                      US              4.9   $         264    $     1,293.60
Pete DiMatteo                    Manager - Int'l Tax                                  US             46.5   $         650    $    30,225.00
Rob Keller                       Managing Director - Washington National Tax          US             13.8   $         893    $    12,323.40
Teresa Williams                  Associate - Bankruptcy                               US              3.1   $         140    $       434.00
Tracy Stone                      Principal - Washington National Tax                  US             13.9   $         906    $    12,593.40
Wendy Shaffer                    Manager - Bankruptcy                                 US              9.6   $         202    $     1,939.20

Subtotal of Hours and Discounted Fees                                                               368.1                    $   234,078.90

Total Discounted Fees                                                                                                        $   234,078.90
Out of Pocket Expenses                                                                                                       $          -
Total Fees and Out of Pocket Expenses                                                                                        $   234,078.90
Less Holdback Adjustment (20%)                                                                                               $   (46,815.78)
Net Requested Fees & Out of Pocket Expenses                                                                                  $   187,263.12

Blended Hourly Rate                                                                                         $      635.91




KPMG LLP Monthly Fee Statement                                                                                                     Page 1 of 27
             19-23649-rdd          Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                   Main Document
                                                               Pg 4 of 29
                                                                  EXHIBIT B

                                                              Purdue Pharma L.P.
                                                               Case No. 19-23649
                                            Summary of Hours and Discounted Fees Incurred by Category
                                                       July 1, 2020 through July 31, 2020


                                                                                               Total          Total Fees
                    Category                                                    Exhibit    Billed Hours       Requested
                    Bankruptcy Tax Consulting Services                            C1              349.0   $     229,296.10
                    Non -Working Travel Time                                      C2                0.0   $            -
                    Retention Services                                            C3                0.0   $            -
                    Fee Application Preparation Services                          C4               19.1   $       4,782.80
                                               Total                                              368.1   $     234,078.90




KPMG LLP Monthly Fee Statement                                                                                                Page 2 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                     Main Document
                                                            Pg 5 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                  Hours   Rate        Amount

Isaac Hirsch           07/06/20 (0.8) Performed Managing Director review of updated Dutch disposition          0.8 $ 819    $       655.20
                                planning deck as of 7/6/2020.
Isaac Hirsch           07/06/20 (0.9) Perform international tax Managing Director review of updated            0.9 $ 819    $       737.10
                                information request as of 7/6/2020.
Howard Steinberg       07/06/20 (1.0) Partner review of client deliverables for updated cash tax model         1.0 $ 856    $       856.00
                                regarding tax analysis of Mundipharma disposition.
Jess Commisso          07/06/20 (1.2) Review of most recent documentation provided by client as of             1.2 $ 350    $       420.00
                                7/6/2020, to determine relevance / distribution to various KPMG project
                                teams - to facilitate tax analysis.
Pete DiMatteo          07/06/20 (1.9) Performed International tax manager review and concurrently              1.9 $ 650    $     1,235.00
                                revised potential Canadian separation transactions to reflect additional
                                US federal income tax considerations.
Isaac Hirsch           07/06/20 (2.0) Perform Managing Director review of updated Cash Tax Modeling            2.0 $ 819    $     1,638.00
                                Summary & Sensitivity Analysis as of 7/6/2020.
Pete DiMatteo          07/06/20 (2.3) Performed International tax manager review and concurrently              2.3 $ 650    $     1,495.00
                                revised the potential Dutch separation transactions to reflect additional
                                US federal income tax considerations;
Howard Steinberg       07/08/20 (1.2) Performed Partner review of client deliverables regarding tax            1.2 $ 856    $     1,027.20
                                analysis of Mundipharma disposition.
Frankie Angeleri       07/07/20 (0.3) Meeting with K. Taylor and F. Angeleri (KPMG) to discuss                 0.3 $ 520    $       156.00
                                comments and additions to the draft transfer pricing memo.
Kieran Taylor          07/07/20 (0.3) Meeting with K. Taylor and F. Angeleri (KPMG) to discuss                 0.3 $ 744    $       223.20
                                comments and additions to the draft transfer pricing memo.
Casey Nunez            07/07/20 (0.4) Call with J. Dougherty (Haug Partners), M. Hoffenberg, I. Hirsch,        0.4 $ 744    $       297.60
                                and C. Nunez (KPMG) to discuss open KPMG information requests
                                relating to U.S. Independent Associate companies (IAC).
Isaac Hirsch           07/07/20 (0.4) Call with J. Dougherty (Haug Partners), M. Hoffenberg, I. Hirsch,        0.4 $ 819    $       327.60
                                and C. Nunez (KPMG) to discuss open KPMG information requests
                                relating to U.S. Independent Associate companies (IAC).
Mark Hoffenberg        07/07/20 (0.4) Call with J. Dougherty (Haug Partners), M. Hoffenberg, I. Hirsch,        0.4 $ 980    $       392.00
                                and C. Nunez (KPMG) to discuss open KPMG information requests
                                relating to U.S. Independent Associate companies (IAC).
Howard Steinberg       07/07/20 (0.5) Performed Partner review of updated client deliverables regarding        0.5 $ 856    $       428.00
                                tax analysis of Mundipharma disposition.
Frankie Angeleri       07/07/20 (0.6) Continued, from earlier in the day, to address review comments on        0.6 $ 520    $       312.00
                                transfer pricing memo while concurrently adding more details related to
                                Purdue business and transfer pricing policies
Pete DiMatteo          07/07/20 (1.2) Performed additional international tax manager review of updated         1.2 $ 650    $       780.00
                                version of slide deck depicting potential Dutch separation transactions
                                and concurrently drafted review comments.




     KPMG LLP Monthly Fee Statement                                                                                        Page 3 of 27
        19-23649-rdd           Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                     Main Document
                                                           Pg 6 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                 Hours   Rate        Amount

Isaac Hirsch           07/07/20 (1.2) Prepare for call with Haug Partners by reviewing latest version of      1.2 $ 819    $       982.80
                                information request list.
Jess Commisso          07/07/20 (1.4) Review of most recent documentation provided by client as of            1.4 $ 350    $       490.00
                                7/7/2020, to determine relevance (and distribution of same) to various
                                KPMG project teams - to facilitate tax analysis.
Pete DiMatteo          07/07/20 (1.6) Perform additional International tax manager review of and              1.6 $ 650    $     1,040.00
                                concurrently revised updated version of slide deck depicting potential
                                Canadian separation transactions;
Frankie Angeleri       07/07/20 (3.9) Addressed review comments from K. Taylor (KPMG) related to              3.9 $ 520    $     2,028.00
                                transfer pricing memo.
Diego Lipp             07/08/20 Drafted email D. Rowles (KPMG US) regarding new Swiss documents               0.3 $ 430    $       129.00
                                uploaded to the virtual data room.
Ashley Armfield        07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 534    $       160.20
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Douglas Holland        07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 985    $       295.50
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Bela Unell             07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 744    $       223.20
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Jess Commisso          07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 350    $       105.00
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Casey Nunez            07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 744    $       223.20
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Howard Steinberg       07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 856    $       256.80
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Mark Hoffenberg        07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.               0.3 $ 980    $       294.00
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.




     KPMG LLP Monthly Fee Statement                                                                                       Page 4 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                       Main Document
                                                            Pg 7 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                    Hours   Rate        Amount

Isaac Hirsch           07/07/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.                  0.3 $ 819    $       245.70
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Devon Rowles           07/08/20 (0.3) Discussion with M. Hoffenberg, H. Steinberg, B. Unell, D.                  0.3 $ 350    $       105.00
                                Holland, I. Hirsch, C. Nunez, A. Armfield, D. Rowles and J. Commisso
                                (KPMG) regarding circulation of updated client deliverable and next
                                steps related to overall engagement as of 7/8/2020.
Frankie Angeleri       07/08/20 (0.6) Continue, from same day, to review and concurrently create a list of       0.6 $ 520    $       312.00
                                the relevant materials, data and information from the KPMG share site.


Rob Keller             07/08/20 (0.8) Conference call with T. Stone and R. Keller (KPMG) to further              0.8 $ 893    $       714.40
                                discuss/refine analysis regarding certain tax deductions.
Tracy Stone            07/08/20 (0.8) Conference call with T. Stone and R. Keller (KPMG) to further              0.8 $ 906    $       724.80
                                discuss/refine analysis regarding certain tax deductions.
Becky Holtje           07/08/20 (1.0) Perform research, as of 7/8/2020, to facilitate cash tax modeling          1.0 $ 744    $       744.00
                                regarding timing of certain deductions for taxpayers.
Jess Commisso          07/08/20 (1.6) Review of most recent documentation provided by client as of               1.6 $ 350    $       560.00
                                7/8/2020, to determine relevance (and distribution of same) to various
                                KPMG project teams - to facilitate tax analysis.
Isaac Hirsch           07/08/20 (2.1) Performed Managing Director review of updated Dutch disposition            2.1 $ 819    $     1,719.90
                                planning slides as of 7/8/2020.
Devon Rowles           07/08/20 (2.1) Updating the document listing tracker to include information               2.1 $ 350    $       735.00
                                received in the virtual data room (VDR) as of 7-8-2020.
Ashley Armfield        07/08/20 (1.3) Reviewing 2013 US tax filings pursuant to gain insight into client         2.4 $ 534    $     1,281.60
                                history; (1.1) Drafted summary of key findings of US tax filings to
                                progress tax analysis.
Isaac Hirsch           07/08/20 (3.3) International Managing Director level analysis of US partnership           3.3 $ 819    $     2,702.70
                                tax returns for purposes of testing assumptions in cash tax model
Frankie Angeleri       07/08/20 (3.9) Continued (from previous day) to address review comments from              3.9 $ 520    $     2,028.00
                                K. Taylor (KPMG) related to transfer pricing memo.
Frankie Angeleri       07/08/20 (3.9) Review and concurrently create a list of the relevant materials, data      3.9 $ 520    $     2,028.00
                                and information from the KPMG share site.
Devon Rowles           07/08/20 (3.9) Performed a detailed review of documents received as of 7/8/2020           3.9 $ 350    $     1,365.00
                                in order to notify the wider KPMG US Core team about relevant tax
                                documents received.
Tracy Stone            07/09/20 (0.3) Performed Principal WNT analysis of origin of the claim case law           0.3 $ 906    $       271.80
                                in connection with fraudulent conveyance analysis.
Tracy Stone            07/09/20 (0.5) Principal WNT review of Purdue ownership structure in connection           0.5 $ 906    $       453.00
                                with fraudulent conveyance analysis.




     KPMG LLP Monthly Fee Statement                                                                                          Page 5 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                            Pg 8 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours   Rate        Amount

Tracy Stone            07/09/20 (0.5) Performed Principal WNT review of trust characteristics in                0.5 $ 906    $       453.00
                                connection with fraudulent conveyance analysis.
Tracy Stone            07/09/20 (0.7) Perform Principal WNT Review Purdue term sheet in connection              0.7 $ 906    $       634.20
                                with direct liability analysis.
Isaac Hirsch           07/09/20 (0.8) Perform Managing director review of updated Canadian disposition          0.8 $ 819    $       655.20
                                planning slides as of 7/9/2020.
Becky Holtje           07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.0 $ 744    $       744.00
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Rob Keller             07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.0 $ 893    $       893.00
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Tracy Stone            07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.0 $ 906    $       906.00
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Bela Unell             07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.1 $ 744    $       818.40
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Casey Nunez            07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.1 $ 744    $       818.40
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.




     KPMG LLP Monthly Fee Statement                                                                                         Page 6 of 27
          19-23649-rdd         Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                            Pg 9 of 29
                                                                 EXHIBIT C1

                                                              Purdue Pharma L.P.
                                                               Case No. 19-23649
                                                      Bankruptcy Tax Consulting Services
                                                       July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours    Rate         Amount

Isaac Hirsch           07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.1 $ 819      $       900.90
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Jim Tod                07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.1 $ 906      $       996.60
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Pete DiMatteo          07/09/20 Discussion with J. Tod (US National Tax expert on Passthroughs), B.             1.1 $ 650      $       715.00
                                Unell (US National expert on Restructuring), T. Stone (US National Tax
                                expert on Trusts) - partial attendance, R. Keller (US National Tax expert
                                on Passthroughs) - partial attendance, B. Holtje (US National Tax -
                                Restructuring Specialist) - partial attendance, I. Hirsch, C. Nunez and P.
                                DiMatteo (KPMG) regarding various issues relating to distributions
                                made by Purdue and certain tax deductions.
Rob Keller             07/09/20 (1.5) Performed analysis related to results of discussion with broader          1.5 $ 893      $     1,339.50
                                KPMG team regarding Purdue trusts.
Tracy Stone            07/09/20 (1.5) Analysis of certain timing considerations for tax deductions.             1.5   $ 906    $     1,359.00

Isaac Hirsch           07/09/20 (1.8) Analysis of cash tax model assumptions for testing of same by             1.8 $ 819      $     1,474.20
                                review of tax return information.
Ashley Armfield        07/09/20 (1.8) Reviewing updated information request list with regards to new            1.8 $ 534      $       961.20
                                information received as of 7/9/2020.
Pete DiMatteo          07/09/20 (1.9) Perform international tax manager review of assumptions made              1.9 $ 650      $     1,235.00
                                with respect to global cash tax model against tax return information
                                provided as of 7/9/2020.
Devon Rowles           07/09/20 (1.9) Updates to the Purdue cash tax model with regards to review               1.9 $ 350      $       665.00
                                comments received from senior associate (A. Armfield) as of 7/9/2020.

Gabriela Baker         07/09/20 (2.0) Review of US tax filings for two US partnerships.                         2.0 $ 534      $     1,068.00
Frankie Angeleri       07/09/20 (2.0) Creating transaction flow of all entities, including their                2.0 $ 520      $     1,040.00
                                intercompany transactions.
Pete DiMatteo          07/09/20 (2.1) Perform international tax manager review of US tax filings for US         2.1 $ 650      $     1,365.00
                                partnership.
Jess Commisso          07/09/20 (2.3) Continue, same day, to review US tax filings provided by client to        2.3 $ 350      $       805.00
                                analyze what information can be incorporated into our cash tax model
                                and to see which US tax filings are still outstanding.



     KPMG LLP Monthly Fee Statement                                                                                           Page 7 of 27
          19-23649-rdd         Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                       Main Document
                                                          Pg 10 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours   Rate        Amount

Isaac Hirsch           07/09/20 (2.3) Performed analysis of US partnership tax returns for purposes of          2.3 $ 819    $     1,883.70
                                testing assumptions in cash tax model
Ashley Armfield        07/09/20 (1.3) Review of 2017 US partnership tax filing to gaining insight into          2.5 $ 534    $     1,335.00
                                client history, (1.2) Review of 2018 US partnership tax filing pursuant to
                                gaining insight into client history.
Ashley Armfield        07/09/20 (1.1) Review of 2014 US tax filing to gaining insight into client history,      3.4 $ 534    $     1,815.60
                                (1.4) Review of 2015 US tax filing pursuant to gaining insight into client
                                history, (0.9) Review of 2016 US tax filing pursuant to gaining insight
                                into client history.
Jess Commisso          07/09/20 (3.9) Review of US tax filings provided by client to analyze what               3.9 $ 350    $     1,365.00
                                information can be incorporated into our cash tax model / which US tax
                                filings are still outstanding.
Frankie Angeleri       07/10/20 Meeting with M. Minnear (KPMG), K. Taylor (KPMG) and F. Angeleri                0.3 $ 520    $       156.00
                                (KPMG) to discuss the preliminary draft and structure of KPMG’s
                                internal transfer pricing summary memo as well as next steps.

Kieran Taylor          07/10/20 Meeting with M. Minnear (KPMG), K. Taylor (KPMG) and F. Angeleri                0.3 $ 744    $       223.20
                                (KPMG) to discuss the preliminary draft and structure of KPMG’s
                                internal transfer pricing summary memo as well as next steps.


Molly Minnear          07/10/20 Meeting with M. Minnear (KPMG), K. Taylor (KPMG) and F. Angeleri                0.3 $ 868    $       260.40
                                (KPMG) to discuss the preliminary draft and structure of KPMG’s
                                internal transfer pricing summary memo as well as next steps.

Anthony Minervini      07/10/20 Discussion with J. Tod and A. Minervini (both KPMG) regarding                   0.5 $ 893    $       446.50
                                research related to certain tax deductions.
Jim Tod                07/10/20 Discussion with J. Tod and A. Minervini (both KPMG) regarding                   0.5 $ 906    $       453.00
                                research related to certain tax deductions.
Howard Steinberg       07/10/20 Performed Partner review of updated assumptions included in latest              1.0 $ 856    $       856.00
                                Purdue tax analysis with regards to Mundipharma disposition.
Isaac Hirsch           07/10/20 (1.2) Managing director review of analysis of plan for testing cash tax         1.2 $ 819    $       982.80
                                modeling assumptions using tax return information.
Jess Commisso          07/10/20 Updates to the Purdue cash tax model with regards to review comments            2.4 $ 350    $       840.00
                                received from A. Armfield (KPMG).
Pete DiMatteo          07/10/20 (2.6) Performed additional international tax manager review of global           2.6 $ 650    $     1,690.00
                                cash tax model assumptions against tax return information provided this
                                week.
Isaac Hirsch           07/10/20 (2.6) Performed Managing director review of updated cash tax model as           2.6 $ 819    $     2,129.40
                                of 7/10/2020.
Devon Rowles           07/10/20 (2.8) Updating the cash tax model with regards to senior associate (A.          2.8 $ 350    $       980.00
                                Armfield) review comments received as of 6/10/2020.




     KPMG LLP Monthly Fee Statement                                                                                         Page 8 of 27
          19-23649-rdd         Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                          Pg 11 of 29
                                                                EXHIBIT C1

                                                            Purdue Pharma L.P.
                                                             Case No. 19-23649
                                                    Bankruptcy Tax Consulting Services
                                                     July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                  Hours   Rate        Amount

Diego Lipp             07/13/20 Review of new Swiss documents uploaded to the virtual data room as of          0.3 $ 430    $       129.00
                                7/13/2020 and simultaneously draft e-mail to D. Rowles (KPMG US)
                                regarding relevant key findings.
Anthony Minervini      07/13/20 Additional meeting with J. Tod (KPMG) to discuss research related to           0.6 $ 893    $       535.80
                                certain tax deductions.
Jim Tod                07/13/20 Additional meeting with A. Minervini (KPMG) to discuss research                0.6 $ 906    $       543.60
                                related to certain tax deductions.
Pete DiMatteo          07/13/20 Continued, same day, to perform international tax manager review of            1.2 $ 650    $       780.00
                                assumptions related to global cash tax model (0.4). Begin draft of
                                additional information requests for information necessary to test
                                assumptions (0.8)
Devon Rowles           07/13/20 1.4 Performed a detailed review of client tax documents received as of 7-      1.4 $ 350    $       490.00
                                13-2020 in order to notify the wider KPMG US team about relevant tax
                                documents received that could impact various disposition scenarios in
                                the cash tax model
Kieran Taylor          07/13/20 Collated transfer pricing summary schedule used to document Purdue's           1.8 $ 744    $     1,339.20
                                existing transfer pricing arrangements.
Casey Nunez            07/13/20 (2.3) Performed M&A Tax Senior Manager review of updated cash tax              2.3 $ 744    $     1,711.20
                                model assumptions for purposes of identifying any potentially material
                                gaps in missing information
Rob Keller             07/13/20 Performed research, as discussed with A. Minervini (KPMG), related to          2.3 $ 893    $     2,053.90
                                certain tax deductions.
Pete DiMatteo          07/13/20 International tax manager review of assumptions related to global cash         2.6 $ 650    $     1,690.00
                                tax model (1.4). Begin to draft additional information requests for
                                information necessary to test assumptions (1.2).
Isaac Hirsch           07/13/20 (2.2) Managing director review of updates to cash tax cost model; (0.9)        3.9 $ 819    $     3,194.10
                                perform managing director review of Dutch tax planning for purposes of
                                determining potential cash tax effect of proposed transactions; (0.8)
                                performed managing director review of schedule of potential overall
                                foreign loss accounts for purposes of updating cash tax model with same

Anthony Minervini      07/13/20 Per request from J. Tod (KPMG), performed research relating to certain         2.9 $ 893    $     2,589.70
                                tax deductions.
Anthony Minervini      07/13/20 Per request from J. Tod (KPMG), performed additional research relating         2.3 $ 893    $     2,053.90
                                to certain tax deductions.
Anthony Minervini      07/13/20 Per request from J. Tod (KPMG), continued from same day, to perform            1.8 $ 893    $     1,607.40
                                additional research relating to certain tax deductions.
Anthony Minervini      07/13/20 Drafting summary of research and analysis performed relating to certain        0.7 $ 893    $       625.10
                                tax deductions.
Jonas Lau              07/14/20 Drafted email response to KPMG US questions regarding potential                0.4 $ 614    $       245.60
                                Canadian tax planning for the potential disposition of Canadian entity.




     KPMG LLP Monthly Fee Statement                                                                                        Page 9 of 27
          19-23649-rdd         Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                           Pg 12 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours   Rate         Amount

Gabriela Baker         07/14/20 Call with P. DiMatteo and G. Baker (both KPMG) to discuss the                   0.6 $ 534     $       320.40
                                Partnership Undistributed Income Analysis for Purdue foreign entities.

Pete DiMatteo          07/14/20 Call with P. DiMatteo and G. Baker (both KPMG) to discuss the                   0.6 $ 650     $       390.00
                                Partnership Undistributed Income Analysis for Purdue foreign entities.

Gabriela Baker         07/14/20 Call with P. DiMatteo and G. Baker (both KPMG) to discuss background            1.4 $ 534     $       747.60
                                of Purdue entities related to Partnership Undistributed Income Analysis.

Pete DiMatteo          07/14/20 Call with P. DiMatteo and G. Baker (both KPMG) to discuss background            1.4 $ 650     $       910.00
                                of Purdue entities related to Partnership Undistributed Income Analysis.

Gabriela Baker         07/14/20 Perform partnership undistributed income analysis for Purdue domestic           1.3 $ 534     $       694.20
                                partnership and foreign trusts.
Jess Commisso          07/14/20 1.8 Review of US tax filings provided by client, as of 7/14/2020, to            1.8 $ 350     $       630.00
                                determine which US tax filings are still outstanding that are needed to
                                further analyze our trust analysis.
Pete DiMatteo          07/14/20 2.7 Performed international tax manager review of various tax filings of        2.7 $ 650     $     1,755.00
                                certain Purdue entities in an effort to test assumptions made with respect
                                to the global cash tax model.
Anthony Minervini      07/14/20 Continue from 7/13/20, drafting summary of research and analysis                2.7 $ 893     $     2,411.10
                                performed relating to certain tax deductions.
Isaac Hirsch           07/14/20 (2.4) Updates to cash tax model to include potential effects of overall         2.4 $ 819     $     1,965.60
                                foreign loss accounts for purposes of determining the cash tax effects of
                                same
Lukas van der Veen     07/15/20 Review the potential impact of a legislative proposal on the potential          0.9 $ 565     $       508.50
                                disposition of Dutch entities, specifically with respect to dividend
                                withholding tax.
Lukas van der Veen     07/15/20 Draft e-mail to KPMG US on the potential impact of a legislative                1.0 $ 565     $       565.00
                                proposal on the potential disposition of Dutch entities, specifically with
                                respect to dividend withholding tax.
Aroen Rambhadjan       07/15/20 Partner review and concurrent updating of e-mail drafted by L. van der          0.8 $ 884     $       707.20
                                Veen (KPMG Netherlands) regarding the potential impact of a legislative
                                proposal on the potential disposition of Dutch entities, specifically with
                                respect to dividend withholding tax.
Jim Tod                07/15/20 Partner review of research relating to certain tax deductions.                  0.6 $ 906     $       543.60
Pete DiMatteo          07/15/20 0.8 Perform international tax manager review of research prepared by            0.8 $ 650     $       520.00
                                KPMG professionals relating to certain tax deductions.
Gabriela Baker         07/15/20 0.9 Phone conference between P. DiMatteo and G. Baker (both KPMG)               0.9 $ 534     $       480.60
                                to discuss the Purdue’s partnerships’ undistributed income analysis and
                                additional information request in order to obtain additional information
                                required for basis analysis of non-US entities.



     KPMG LLP Monthly Fee Statement                                                                                         Page 10 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                     Main Document
                                                           Pg 13 of 29
                                                                 EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                  Hours   Rate         Amount

Pete DiMatteo          07/15/20 0.9 Phone conference between P. DiMatteo and G. Baker (both KPMG)              0.9 $ 650     $       585.00
                                to discuss the Purdue’s partnerships’ undistributed income analysis and
                                additional information request in order to obtain additional information
                                required for basis analysis of non-US entities.
Pete DiMatteo          07/15/20 1.1 Performed international tax manager review of information received         1.1 $ 650     $       715.00
                                and drafting of request of additional information for purposes of testing
                                assumptions made in connection with the global cash tax model.

Howard Steinberg       07/15/20 Partner review of updated information request list as provided by I.           1.5 $ 856     $     1,284.00
                                Hirsch (KPMG) for cash tax modeling assumption testing.
Gabriela Baker         07/15/20 Performed Partnership Undistributed Income Analysis for foreign                1.7 $ 534     $       907.80
                                entities.
Isaac Hirsch           07/15/20 (1.2) Performed managing director review of updated information                2.0 $ 819     $     1,638.00
                                request list for cash tax model assumption testing; (0.8) managing
                                director review of Washington National Tax analysis for purposes of
                                including same in cash tax model
Kieran Taylor          07/15/20 Revision of transfer pricing analysis pursuant to receipt of transfer          2.1 $ 744     $     1,562.40
                                pricing reports as of 7/15/2020.
Frankie Angeleri       07/15/20 2.6 Reviewing transfer pricing reports on the share site.                      2.6 $ 520     $     1,352.00
Lukas van der Veen     07/16/20 (Continued from previous day) Finalize draft e-mail on the potential           0.2 $ 565     $       113.00
                                impact of a legislative proposal on the potential disposition of Dutch
                                entities, specifically with respect to dividend withholding tax.
Lukas van der Veen     07/16/20 Draft follow-up email response to P. DiMatteo (KPMG US) regarding              0.5 $ 565     $       282.50
                                the potential impact of legislative proposal on the Dutch dividend
                                withholding tax.
Isaac Hirsch           07/16/20 0.9 Conference call between I. Hirsch, P. DiMatteo, J. Commisso, and           0.9 $ 819     $       737.10
                                D. Rowles (all KPMG) to discuss the Purdue cash tax model
                                assumptions, specifically related to the value allocation of each
                                disposition entity
Pete DiMatteo          07/16/20 0.9 Conference call between I. Hirsch, P. DiMatteo, J. Commisso, and           0.9 $ 650     $       585.00
                                D. Rowles (all KPMG) to discuss the Purdue cash tax model
                                assumptions, specifically related to the value allocation of each
                                disposition entity
Devon Rowles           07/16/20 0.9 Conference call between I. Hirsch, P. DiMatteo, J. Commisso, and D.        0.9 $ 350     $       315.00
                                Rowles (all KPMG) to discuss the Purdue cash tax model assumptions,
                                specifically related to the value allocation of each disposition entity

Jess Commisso          07/16/20 0.9 Conference call between I. Hirsch, P. DiMatteo, J. Commisso, and D.        0.9 $ 350     $       315.00
                                Rowles (all KPMG) to discuss the Purdue cash tax model assumptions,
                                specifically related to the value allocation of each disposition entity

Pete DiMatteo          07/16/20 1.6 Perform international tax manager review of proposed Dutch                 1.6 $ 650     $     1,040.00
                                planning in light of recent Dutch tax legislative proposals.



     KPMG LLP Monthly Fee Statement                                                                                        Page 11 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                           Pg 14 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours   Rate         Amount

Jess Commisso          07/16/20 1.6 Performed analysis of tax filings and financial statements of               1.6 $ 350     $       560.00
                                subsidiaries of disposition entities to determine additional tax exposure.

Pete DiMatteo          07/16/20 2.2 Review proposed transactions in connection with testing certain             2.2 $ 650     $     1,430.00
                                assumptions made for purposes of the global cash tax model;
Frankie Angeleri       07/16/20 Reviewing transfer pricing report documentation provided by client.             2.8 $ 520     $     1,456.00
Devon Rowles           07/16/20 3.1 Performed a detailed review of tax documentation received as of 7-16-       3.1 $ 350     $     1,085.00
                                2020 in order to notify the wider KPMG team about relevant tax
                                documents received.
Isaac Hirsch           07/16/20 (3.1) Additional updates to cash tax model to include potential effects of      3.9 $ 819     $     3,194.10
                                overall foreign loss accounts for purposes of determining the cash tax
                                effects of same; (0.8) performed analysis of potential effects on cash tax
                                modeling of allocations of value to lower-tier subsidiaries

Frankie Angeleri       07/17/20 Call between K. Taylor (KPMG) and F. Angeleri (KPMG) to discuss the             0.1 $ 520     $         52.00
                                approach to the profit and loss model for all Purdue entities.
Kieran Taylor          07/17/20 Call between K. Taylor (KPMG) and F. Angeleri (KPMG) to discuss the             0.1 $ 744     $         74.40
                                approach to the profit and loss model for all Purdue entities.
Frankie Angeleri       07/17/20 0.6 Review of information on the information provided by client, as of          1.2 $ 520     $       624.00
                                7/1/2020; 0.6 Adding additional information to transfer pricing
                                preliminary draft memo to organize functions / transfer pricing policies
                                of the entities.
Gabriela Baker         07/17/20 Performed Partnership Undistributed Income Analysis for various                 1.3 $ 534     $       694.20
                                entities to determine potential undistributed losses.
Casey Nunez            07/17/20 Testing of assumptions in cash tax model to evaluate potential for              1.6 $ 744     $     1,190.40
                                material differences in results
Pete DiMatteo          07/17/20 2.9 Performed international tax manager review of information provided          2.9 $ 650     $     1,885.00
                                (e.g., local tax returns and financial statements) to test various
                                assumptions made in connection with global cash tax model;
Jess Commisso          07/17/20 3.2 Performed analysis of tax filings / financial statements of                 3.2 $ 350     $     1,120.00
                                subsidiaries of disposition entities to determine additional tax exposure.

Isaac Hirsch           07/20/20 (0.6) Perform managing director review of updates to Dutch tax                  0.6 $ 819     $       491.40
                                planning slides with respect to new proposed Dutch legislation
Ashley Armfield        07/20/20 0.7 Meeting with A. Armfield and D. Rowles (KPMG) to discuss                    0.7 $ 534     $       373.80
                                updates that need to be made to Purdue cash tax modeling with regards
                                to the inclusion of overall foreign losses.
Devon Rowles           07/20/20 0.7 Meeting with A. Armfield and D. Rowles (KPMG) to discuss                    0.7 $ 350     $       245.00
                                updates that need to be made to Purdue cash tax modeling with regards
                                to the inclusion of overall foreign losses.
Pete DiMatteo          07/20/20 1.2 Perform international tax manager review of relevant structures for         1.2 $ 650     $       780.00
                                purposes of determine potential effects of valuation changes;



     KPMG LLP Monthly Fee Statement                                                                                         Page 12 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                           Pg 15 of 29
                                                                 EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours   Rate         Amount

Jess Commisso          07/20/20 Continued, from earlier in the day, to perform analysis of tax filings /        1.2 $ 350     $       420.00
                                financial statements of subsidiaries of disposition entities.
Becky Holtje           07/20/20 1.5 Performed research, as of 7/20, to facilitate cash tax modeling             1.5 $ 744     $     1,116.00
                                regarding timing of certain deductions.
Devon Rowles           07/20/20 2.9 Updating Purdue cash tax model with regards to review comments              2.9 $ 350     $     1,015.00
                                received from KPMG managing director (I. Hirsch) as of 7/20/2020.
Ashley Armfield        07/20/20 0.6 Review of managing director (I. Hirsch) comments relating to cash           3.4 $ 534     $     1,815.60
                                tax modeling and the inclusion of overall foreign losses. 2.8 Senior
                                Associate review of updated cash tax model provided by staff relating to
                                updates for overall foreign loss inclusions.
Gabriela Baker         07/20/20 Began to perform analysis as well as related calculations of certain            3.9 $ 534     $     2,082.60
                                income of foreign entities.
Gabriela Baker         07/20/20 Continue, same day, to perform analysis as well as related calculations of      1.6 $ 534     $       854.40
                                certain income of foreign entities.
Aroen Rambhadjan       07/20/20 Partner review of draft e-mail for KPMG US prepared by L. van der               0.3 $ 884     $       265.20
                                Veen (KPMG Netherlands) regarding potential Dutch tax planning for
                                potential disposition of Dutch entities.
Lukas van der Veen     07/20/20 Draft follow-up e-mail for KPMG US regarding potential tax planning             0.5 $ 565     $       282.50
                                for the potential disposition of Dutch entities.
Lukas van der Veen     07/21/20 Follow-up draft e-mail response to I. Hirsch (KPMG US) regarding                0.5 $ 565     $       282.50
                                potential tax planning for the potential disposition of Dutch entities.
Aroen Rambhadjan       07/21/20 Partner review of draft follow-up e-mail prepared by L. van der Veen            0.1 $ 884     $         88.40
                                (KPMG Netherlands) sent to I. Hirsch (KPMG US). E-mail related to
                                potential Dutch tax planning.
Pete DiMatteo          07/21/20 Performed International tax manager review (0.2) and related                    0.6 $ 650     $       390.00
                                correspondence to KPMG UK tax team (0.4) regarding relevant
                                structures for purposes of determine potential effects of valuation
                                changes;
Kieran Taylor          07/21/20 Review of Purdue transfer pricing.                                              1.4 $ 744     $     1,041.60
Casey Nunez            07/21/20 (1.8) Perform M&A Tax Senior Manager review of analysis of potential            1.8 $ 744     $     1,339.20
                                tax deductions.
Ashley Armfield        07/21/20 2.3 Review of ownership structure of Purdue entities in order to provide        2.3 $ 534     $     1,228.20
                                information to KPMG partnership tax specialists.
Jess Commisso          07/21/20 3.2 Analysis of partners of Purdue entities to support determination of         3.2 $ 350     $     1,120.00
                                allowable deductions.
Isaac Hirsch           07/21/20 (3.1) Performed managing director review of updates to cash tax model           3.1 $ 819     $     2,538.90
                                to incorporate overall foreign loss account effect.
Isaac Hirsch           07/21/20 (0.9) Performed Managing director review of analysis of value push-             1.6 $ 819     $     1,310.40
                                down to lower tier subsidiaries for purposes of cash tax modeling; (0.7)
                                performed analysis related to certain potential deductions.




     KPMG LLP Monthly Fee Statement                                                                                         Page 13 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                       Main Document
                                                           Pg 16 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                    Hours   Rate         Amount

Frankie Angeleri       07/22/20 0.2 Meeting with K. Taylor (KPMG) and F. Angeleri (KPMG) to discuss              0.2 $ 520     $       104.00
                                progress on Profit and Loss model, preliminary draft transfer pricing
                                memo and next steps as of 7/22/2020.
Kieran Taylor          07/22/20 0.2 Meeting with K. Taylor (KPMG) and F. Angeleri (KPMG) to discuss              0.2 $ 744     $       148.80
                                progress on Profit and Loss model, preliminary draft transfer pricing
                                memo and next steps as of 7/22/2020.
Gabriela Baker         07/22/20 Phone conference between P. DiMatteo and G. Baker (both KPMG) to                 0.5 $ 534     $       267.00
                                discuss the undistributed earnings analysis of certain foreign trusts.

Pete DiMatteo          07/22/20 Phone conference between P. DiMatteo and G. Baker (both KPMG) to                 0.5 $ 650     $       325.00
                                discuss the undistributed earnings analysis of certain foreign trusts.

Bela Unell             07/22/20 (.6) Performed WNT Director review of technical summaries to be                  0.6 $ 744     $       446.40
                                provided to income tax accounting experts in anticipation of technical
                                call.
Douglas Holland        07/22/20 Perform WNT review of tax comments as well as revisions to client                1.0 $ 985     $       985.00
                                deliverable planning alternatives structure deck.
Molly Minnear          07/22/20 Performed Principal Economic and Valuation Services review of draft              1.2 $ 868     $     1,041.60
                                deliverables prepared by team to prepare for upcoming discussion on
                                next steps in analysis.
Frankie Angeleri       07/22/20 1.7 Updating preliminary transfer pricing draft memo based on results of         1.7 $ 520     $       884.00
                                discussion with K. Taylor (KPMG).

Casey Nunez            07/22/20 (1.9) Performed M&A Tax Senior Manager review of updates to cash tax             1.9 $ 744     $     1,413.60
                                model to reflect overall foreign loss of Purdue
Ashley Armfield        07/22/20 Updating Purdue cash tax modeling for comments from managing                     2.1 $ 534     $     1,121.40
                                director I. Hirsch (KPMG) relating to overall foreign loss inclusions.
Isaac Hirsch           07/22/20 (2.3) Performed additional managing director review of updates to cash           2.3 $ 819     $     1,883.70
                                tax model to incorporate overall foreign loss account effect
Frankie Angeleri       07/22/20 0.2 Review of profit and loss file provided by client; 1.3 Creating list of      2.9 $ 520     $     1,508.00
                                relevant provided by client documentation to our transfer pricing analysis
                                to determine what information we have / what information we have
                                outstanding; 0.7 Reviewing transfer pricing report; 0.7 Reviewing
                                transfer pricing reports in preparation to add information to preliminary
                                draft memo for transfer pricing.
Casey Nunez            07/22/20 (2.7) Performed M&A Tax Senior Manager review of updates to cash tax             2.7 $ 744     $     2,008.80
                                model to reflect new scenarios without certain tax deductions to perform
                                sensitivity analysis for uncertainty in law changes
Devon Rowles           07/22/20 3.9 Updating the cash tax model with regards to managing director (I.            3.9 $ 350     $     1,365.00
                                Hirsch) review comments received as of 7/22/2020.




     KPMG LLP Monthly Fee Statement                                                                                          Page 14 of 27
        19-23649-rdd           Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                          Pg 17 of 29
                                                               EXHIBIT C1

                                                            Purdue Pharma L.P.
                                                             Case No. 19-23649
                                                    Bankruptcy Tax Consulting Services
                                                     July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                  Hours   Rate         Amount

Pete DiMatteo          07/23/20 (0.3) Meeting between I. Hirsh, P. DiMatteo and G. Baker (all KPMG) to         0.3 $ 650     $       195.00
                                determine additional information required for analysis of certain foreign
                                trusts.
Gabriela Baker         07/23/20 (0.3) Meeting between I. Hirsh, P. DiMatteo and G. Baker (all KPMG) to         0.3 $ 534     $       160.20
                                determine additional information required for analysis of certain foreign
                                trusts.
Isaac Hirsch           07/23/20 (0.3) Meeting between I. Hirsh, P. DiMatteo and G. Baker (all KPMG) to         0.3 $ 819     $       245.70
                                determine additional information required for analysis of certain foreign
                                trusts.
Becky Holtje           07/23/20 0.3 Perform research, as of 7/23/2020, to facilitate cash tax modeling         0.3 $ 744     $       223.20
                                regarding timing of certain deductions.
Jess Commisso          07/23/20 1.7 Review of documentation provided by client, as of 7/23, with regards       1.7 $ 350     $       595.00
                                to relevance to tax engagement - in preparation to share with KPMG tax
                                team professionals.
Devon Rowles           07/23/20 2.1 Performed a detailed review of documents received as of 7-23-2020          2.1 $ 350     $       735.00
                                in order to notify the wider KPMG US team about relevant tax
                                documents received.
Pete DiMatteo          07/23/20 2.3 International tax manager review and concurrently revised alternate        2.3 $ 650     $     1,495.00
                                planning structure deck deliverable.
Casey Nunez            07/23/20 (2.9) Perform M&A Tax Senior Manager Review of planning deck for               2.9 $ 744     $     2,157.60
                                disposition structuring opportunities
Frankie Angeleri       07/24/20 Meeting with M. Minnear (KPMG), K. Taylor (KPMG) and F. Angeleri               0.2 $ 520     $       104.00
                                (KPMG) to discuss the progress of the preliminary draft transfer pricing
                                memo and the profit and loss model.
Kieran Taylor          07/24/20 Meeting with M. Minnear (KPMG), K. Taylor (KPMG) and F. Angeleri               0.2 $ 744     $       148.80
                                (KPMG) to discuss the progress of the preliminary draft transfer pricing
                                memo and the profit and loss model.
Molly Minnear          07/24/20 Meeting with M. Minnear (KPMG), K. Taylor (KPMG) and F. Angeleri               0.2 $ 868     $       173.60
                                (KPMG) to discuss the progress of the preliminary draft transfer pricing
                                memo and the profit and loss model.
Isaac Hirsch           07/24/20 (0.8) Performed analysis of potential partnership tax consequences of          0.8 $ 819     $       655.20
                                proposed Dutch tax planning transactions
Rob Keller             07/26/20 3.5 Performed analysis in connection with potential tax deductions as          3.5 $ 893     $     3,125.50
                                well as next steps.
Becky Holtje           07/27/20 Analysis conducted in connection with potential tax deductions as well         0.4 $ 744     $       297.60
                                as next steps.




     KPMG LLP Monthly Fee Statement                                                                                        Page 15 of 27
       19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                        Main Document
                                                          Pg 18 of 29
                                                               EXHIBIT C1

                                                            Purdue Pharma L.P.
                                                             Case No. 19-23649
                                                    Bankruptcy Tax Consulting Services
                                                     July 1, 2020 through July 31, 2020


Name                    Date bDescription                                                                     Hours   Rate         Amount

Carol Conjura         07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            0.5 $ 906     $       453.00
                               Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                               US International Tax), B. Unell (US National Tax - Restructuring
                               Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                               through Specialist), C. Conjura (Income tax accounting specialist) -
                               partial attendance, P. DiMatteo (Core Engagement Team - US
                               International Tax), A. Armfield (Core Engagement Team - US M&A
                               Tax) met for discussion of research conducted in connection with
                               potential tax deductions as well as next steps.
Ashley Armfield       07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 534     $       587.40
                               Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                               US International Tax), B. Unell (US National Tax - Restructuring
                               Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                               through Specialist), C. Conjura (Income tax accounting specialist) -
                               partial attendance, P. DiMatteo (Core Engagement Team - US
                               International Tax), A. Armfield (Core Engagement Team - US M&A
                               Tax) met for discussion of research conducted in connection with
                               potential tax deductions as well as next steps.
Becky Holtje          07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 744     $       818.40
                               Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                               US International Tax), B. Unell (US National Tax - Restructuring
                               Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                               through Specialist), C. Conjura (Income tax accounting specialist) -
                               partial attendance, P. DiMatteo (Core Engagement Team - US
                               International Tax), A. Armfield (Core Engagement Team - US M&A
                               Tax) met for discussion of research conducted in connection with
                               potential tax deductions as well as next steps.
Bela Unell            07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 744     $       818.40
                               Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                               US International Tax), B. Unell (US National Tax - Restructuring
                               Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                               through Specialist), C. Conjura (Income tax accounting specialist) -
                               partial attendance, P. DiMatteo (Core Engagement Team - US
                               International Tax), A. Armfield (Core Engagement Team - US M&A
                               Tax) met for discussion of research conducted in connection with
                               potential tax deductions as well as next steps.
Casey Nunez           07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 744     $       818.40
                               Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                               US International Tax), B. Unell (US National Tax - Restructuring
                               Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                               through Specialist), C. Conjura (Income tax accounting specialist) -
                               partial attendance, P. DiMatteo (Core Engagement Team - US
                               International Tax), A. Armfield (Core Engagement Team - US M&A
                               Tax) met for discussion of research conducted in connection with
                               potential tax deductions as well as next steps.



    KPMG LLP Monthly Fee Statement                                                                                           Page 16 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                        Main Document
                                                           Pg 19 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                     Hours   Rate         Amount

Isaac Hirsch           07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 819     $       900.90
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), B. Unell (US National Tax - Restructuring
                                Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                                through Specialist), C. Conjura (Income tax accounting specialist) -
                                partial attendance, P. DiMatteo (Core Engagement Team - US
                                International Tax), A. Armfield (Core Engagement Team - US M&A
                                Tax) met for discussion of research conducted in connection with
                                potential tax deductions as well as next steps.
Pete DiMatteo          07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 650     $       715.00
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), B. Unell (US National Tax - Restructuring
                                Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                                through Specialist), C. Conjura (Income tax accounting specialist) -
                                partial attendance, P. DiMatteo (Core Engagement Team - US
                                International Tax), A. Armfield (Core Engagement Team - US M&A
                                Tax) met for discussion of research conducted in connection with
                                potential tax deductions as well as next steps.
Rob Keller             07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 893     $       982.30
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), B. Unell (US National Tax - Restructuring
                                Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                                through Specialist), C. Conjura (Income tax accounting specialist) -
                                partial attendance, P. DiMatteo (Core Engagement Team - US
                                International Tax), A. Armfield (Core Engagement Team - US M&A
                                Tax) met for discussion of research conducted in connection with
                                potential tax deductions as well as next steps.
Tracy Stone            07/27/20 R. Holtje (US National Tax - Restructuring Specialist), C. Nunez (Core            1.1 $ 906     $       996.60
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), B. Unell (US National Tax - Restructuring
                                Specialist), T. Stone (US National Tax - Trust Specialist), R. Keller (Pass-
                                through Specialist), C. Conjura (Income tax accounting specialist) -
                                partial attendance, P. DiMatteo (Core Engagement Team - US
                                International Tax), A. Armfield (Core Engagement Team - US M&A
                                Tax) met for discussion of research conducted in connection with
                                potential tax deductions as well as next steps.
Isaac Hirsch           07/27/20 (1.4) Perform managing director review of updates to Dutch planning               1.4 $ 819     $     1,146.60
                                proposal to incorporate additional guidance form KPMG Netherlands
Tracy Stone            07/27/20 0.5 Consideration related to deductibility of payment by trust                    1.5 $ 906     $     1,359.00
                                beneficiaries; 0.5 discussion via email with R. Keller KPMG) related to
                                same; 0.5 performed analysis related to treatment of various attributes at
                                trust termination;
Gabriela Baker         07/27/20 Draft of Information Request List (IRL) with respect to Partnership               2.1 $ 534     $     1,121.40
                                Undistributed Income Capital Account Analysis.




     KPMG LLP Monthly Fee Statement                                                                                           Page 17 of 27
          19-23649-rdd         Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                          Pg 20 of 29
                                                               EXHIBIT C1

                                                            Purdue Pharma L.P.
                                                             Case No. 19-23649
                                                    Bankruptcy Tax Consulting Services
                                                     July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                  Hours   Rate         Amount

Isaac Hirsch           07/27/20 (2.8) Managing director review of additional changes to cash tax model         2.8 $ 819     $     2,293.20
                                to incorporate estimated effect of overall foreign loss account
Frankie Angeleri       07/27/20 3.5 Began to create Profit & Loss model and concurrently performing            3.5 $ 520     $     1,820.00
                                related calculations based on transfer pricing policies.
Jim Tod                07/28/20 (0.3) Reviewing prior notes related to potential U.S. tax implications of      0.3 $ 906     $       271.80
                                proposed Dutch/Canadian transactions in order to prepare for call with
                                KPMG team later in the day.
Anthony Minervini      07/28/20 (0.7) Discussion with J. Tod (US National Tax - Partnership Specialist),       0.7 $ 893     $       625.10
                                A. Minervini (US National Tax - Partnership Specialist), C. Nunez (Core
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), and P. DiMatteo (Core Engagement Team - US
                                International Tax) regarding potential U.S. tax implications of proposed
                                Dutch/Canadian transactions as well as next steps;

Casey Nunez            07/28/20 (0.7) Discussion with J. Tod (US National Tax - Partnership Specialist),       0.7 $ 744     $       520.80
                                A. Minervini (US National Tax - Partnership Specialist), C. Nunez (Core
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), and P. DiMatteo (Core Engagement Team - US
                                International Tax) regarding potential U.S. tax implications of proposed
                                Dutch/Canadian transactions as well as next steps

Isaac Hirsch           07/28/20 (0.7) Discussion with J. Tod (US National Tax - Partnership Specialist),       0.7 $ 819     $       573.30
                                A. Minervini (US National Tax - Partnership Specialist), C. Nunez (Core
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), and P. DiMatteo (Core Engagement Team - US
                                International Tax) regarding potential U.S. tax implications of proposed
                                Dutch/Canadian transactions as well as next steps

Jim Tod                07/28/20 (0.7) Discussion with J. Tod (US National Tax - Partnership Specialist),       0.7 $ 906     $       634.20
                                A. Minervini (US National Tax - Partnership Specialist), C. Nunez (Core
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), and P. DiMatteo (Core Engagement Team - US
                                International Tax) regarding potential U.S. tax implications of proposed
                                Dutch/Canadian transactions as well as next steps;

Pete DiMatteo          07/28/20 (0.7) Discussion with J. Tod (US National Tax - Partnership Specialist),       0.7 $ 650     $       455.00
                                A. Minervini (US National Tax - Partnership Specialist), C. Nunez (Core
                                Engagement Team - US M&A Tax), I. Hirsch (Core Engagement Team -
                                US International Tax), and P. DiMatteo (Core Engagement Team - US
                                International Tax) regarding potential U.S. tax implications of proposed
                                Dutch/Canadian transactions as well as next steps.




     KPMG LLP Monthly Fee Statement                                                                                        Page 18 of 27
        19-23649-rdd           Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                          Pg 21 of 29
                                                                EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                  Hours   Rate         Amount

Frankie Angeleri       07/28/20 Continued (on same day) to create Profit & Loss model and concurrently         0.7 $ 520     $       364.00
                                performing related calculations based on transfer pricing policies.

Rob Keller             07/28/20 0.8 Performed research in connection with potential tax deductions, as         0.8 $ 893     $       714.40
                                well as next steps.
Isaac Hirsch           07/28/20 (0.8) Perform managing director review of additional analysis of US            0.8 $ 819     $       655.20
                                federal income tax consequences of proposed Dutch disposition planning

Anthony Minervini      07/28/20 Per request from P. DiMatteo (KPMG), reviewed and concurrently                 1.0 $ 893     $       893.00
                                commented on partnership tax considerations for Netherlands planning in
                                draft step plan.
Jess Commisso          07/28/20 1.4 Creation of information request list pursuant to undistributed             1.4 $ 350     $       490.00
                                earnings analysis of foreign trusts.
Howard Steinberg       07/28/20 Performed Partner review of client deliverables regarding tax analysis of      1.5 $ 856     $     1,284.00
                                Mundipharma disposition.
Pete DiMatteo          07/28/20 1.9 Perform international tax manager review and concurrently updated          1.9 $ 650     $     1,235.00
                                information request listing regarding testing of certain assumptions
                                related to global cash tax model.
Casey Nunez            07/28/20 (1.9) Performed M&A Tax Senior Manager review of updates to cash tax           1.9 $ 744     $     1,413.60
                                model for application of Purdue foreign tax credit profile.
Isaac Hirsch           07/28/20 (2.2) Performed managing director review of additional updates to cash         2.2 $ 819     $     1,801.80
                                tax model to implement summary of effect of overall foreign loss
                                account on cash taxes
Frankie Angeleri       07/28/20 3.9 Continued from 7/27 to create Profit & Loss model and concurrently         3.9 $ 520     $     2,028.00
                                performing related calculations based on transfer pricing policies.

Tracy Stone            07/29/20 Performed WNT research over law regarding tax benefit rule and trust           0.5 $ 906     $       453.00
                                distributions related to Purdue Pharma.
Ashley Armfield        07/29/20 0.9 Reviewed new guidelines released pertaining to certain tax elections.      0.9 $ 534     $       480.60

Rob Keller             07/29/20 1.0 Continued, from 7/28, to perform research in connection with               1.0 $ 893     $       893.00
                                potential tax deductions, as well as next steps.
Frankie Angeleri       07/29/20 Continued from 7/28 to create Profit & Loss model and concurrently             1.5 $ 520     $       780.00
                                performing related calculations based on transfer pricing policies.
Howard Steinberg       07/29/20 (1.6) Perform Partner review of client deliverables, as of 7/29/2020,          1.6 $ 856     $     1,369.60
                                regarding tax analysis of Mundipharma disposition.
Mark Hoffenberg        07/29/20 Performed WNT review of update on Overall foreign loss (OFL) and               1.6 $ 980     $     1,568.00
                                Dutch/Canadian planning issues (0.6), and review of latest version of the
                                Dutch/Canada planning deck with regards to same (1.0)




     KPMG LLP Monthly Fee Statement                                                                                        Page 19 of 27
          19-23649-rdd         Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                       Main Document
                                                           Pg 22 of 29
                                                                 EXHIBIT C1

                                                             Purdue Pharma L.P.
                                                              Case No. 19-23649
                                                     Bankruptcy Tax Consulting Services
                                                      July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                    Hours   Rate         Amount

Isaac Hirsch           07/29/20 (1.1) Performed managing director review of additional updates to cash           1.7 $ 819     $     1,392.30
                                tax model to implement summary of effect of overall foreign loss
                                account on cash taxes; (0.6) performed analysis of US federal income tax
                                consequences of proposed Dutch disposition planning
Pete DiMatteo          07/29/20 2.1 Performed international tax manager updates to information request           2.1 $ 650     $     1,365.00
                                listing regarding testing of certain assumptions related to global cash tax
                                model.
Casey Nunez            07/29/20 (1.3) Performed M&A Tax Senior Manager review of new information                 3.4 $ 744     $     2,529.60
                                request list to evaluate tax basis and undistributed income. (2.1) M&A
                                Tax Senior Manager review of updates to cash tax model for reflecting
                                prior foreign losses of various entities.
Frankie Angeleri       07/30/20 Meeting with K. Taylor (KPMG) and F. Angeleri (KPMG) to discuss                  0.4 $ 520     $       208.00
                                findings, questions and next steps with regard to transfer pricing.
Kieran Taylor          07/30/20 Meeting with K. Taylor (KPMG) and F. Angeleri (KPMG) to discuss                  0.4 $ 744     $       297.60
                                findings, questions and next steps with regard to transfer pricing.
Douglas Holland        07/30/20 0.6 Telephone conference with D. Holland (US National Office -                   0.6 $ 985     $       591.00
                                International Tax Specialist), I. Hirsch (Core Engagement Team -
                                International Tax), and P. DiMatteo (Core Engagement Team -
                                International Tax) (all KPMG) to discuss potential planning with respect
                                to contemplated Dutch transactions and updates to global cash tax model

Isaac Hirsch           07/30/20 0.6 Telephone conference with D. Holland (US National Office -                   0.6 $ 819     $       491.40
                                International Tax Specialist), I. Hirsch (Core Engagement Team -
                                International Tax), and P. DiMatteo (Core Engagement Team -
                                International Tax) (all KPMG) to discuss potential planning with respect
                                to contemplated Dutch transactions and updates to global cash tax model

Pete DiMatteo          07/30/20 0.6 Telephone conference with D. Holland (US National Office -                   0.6 $ 650     $       390.00
                                International Tax Specialist), I. Hirsch (Core Engagement Team -
                                International Tax), and P. DiMatteo (Core Engagement Team -
                                International Tax) (all KPMG) to discuss potential planning with respect
                                to contemplated Dutch transactions and updates to global cash tax model

Tracy Stone            07/30/20 Continued, same day, to perform research relating to various legal               0.6 $ 906     $       543.60
                                theories associated with payments to the Purdue settlement vehicle.
Anthony Minervini      07/30/20 J. Tod (US National Tax - Pass-through Specialist), A. Minervini (US             0.8 $ 893     $       714.40
                                National Tax - Pass-through Specialist), R. Keller (US National Tax -
                                Pass-through Specialist), discussion of research conducted in connection
                                with certain potential tax deductions as well as next steps.
Jim Tod                07/30/20 J. Tod (US National Tax - Pass-through Specialist), A. Minervini (US             0.8 $ 906     $       724.80
                                National Tax - Pass-through Specialist), R. Keller (US National Tax -
                                Pass-through Specialist), discussion of research conducted in connection
                                with certain potential tax deductions as well as next steps.



     KPMG LLP Monthly Fee Statement                                                                                          Page 20 of 27
        19-23649-rdd           Doc 1655         Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                           Pg 23 of 29
                                                                 EXHIBIT C1

                                                              Purdue Pharma L.P.
                                                               Case No. 19-23649
                                                      Bankruptcy Tax Consulting Services
                                                       July 1, 2020 through July 31, 2020


Name                     Date bDescription                                                                   Hours    Rate         Amount

Rob Keller             07/30/20 J. Tod (US National Tax - Pass-through Specialist), A. Minervini (US            0.8 $ 893      $       714.40
                                National Tax - Pass-through Specialist), R. Keller (US National Tax -
                                Pass-through Specialist), discussion of research conducted in connection
                                with certain potential tax deductions as well as next steps.
Rob Keller             07/30/20 1.0 T. Stone (US National Tax - Trust Specialist) and R. Keller (Pass-          1.0 $ 893      $       893.00
                                through Specialist) met for discussion of research conducted in
                                connection with payments (and corresponding deductibility of such
                                payments) that will be made to the settlement vehicle as well as next
                                steps.
Tracy Stone            07/30/20 1.0 T. Stone (US National Tax - Trust Specialist) and R. Keller (Pass-          1.0 $ 906      $       906.00
                                through Specialist) met for discussion of research conducted in
                                connection with payments (and corresponding deductibility of such
                                payments) that will be made to the settlement vehicle as well as next
                                steps.
Jess Commisso          07/30/20 1.8 Creation of information request list for analysis of undistributed          1.8 $ 350      $       630.00
                                income and basis of Mundipharma entities.
Frankie Angeleri       07/30/20 Creating summary of the financial profit and loss model for 2017 (1.0),         2.3 $ 520      $     1,196.00
                                2018 (0.7), and 2019 (0.6).
Isaac Hirsch           07/30/20 (3.4) Updates to cash tax model to incorporate recently-released                3.4 $ 819      $     2,784.60
                                regulations regarding the global intangible low-taxed income high-tax
                                exception
Tracy Stone            07/30/20 Prepared summary of research relating to various legal theories                 3.9 $ 906      $     3,533.40
                                associated with payments to the Purdue settlement vehicle.
Douglas Holland        07/31/20 0.5 Performed Principal WNT review of tax implications, set forth in            0.5 $ 985      $       492.50
                                PowerPoint proposal, of Dutch and Canadian tax planning opportunities

Isaac Hirsch           07/31/20 (0.6) Analysis of US federal income tax effects of income distributed           0.6 $ 819      $       491.40
                                from partnership for purposes of cash tax modeling.
Pete DiMatteo          07/31/20 1.6 Performed international tax manager review of 2013-2018 US tax              1.6 $ 650      $     1,040.00
                                return filings for a US partnership to gain insight regarding the entity's
                                historical tax profile.
Becky Holtje           07/31/20 1.7 Performed research, as of 7/31/2020, to facilitate cash tax modeling        1.7 $ 744      $     1,264.80
                                regarding timing of certain deductions.
Anthony Minervini      07/31/20 Review and concurrently comment on partnership tax considerations for           2.0 $ 893      $     1,786.00
                                Canada planning in draft step plan.
Frankie Angeleri       07/31/20 2.1 Continued, from 7/30, creating summary of the financial profit and          2.1 $ 520      $     1,092.00
                                loss model for 2017, 2018, and 2019.

                                          Total Bankruptcy Tax Consulting Services                            349.0             $ 229,296.10




     KPMG LLP Monthly Fee Statement                                                                                          Page 21 of 27
    19-23649-rdd           Doc 1655          Filed 09/03/20 Entered 09/03/20 22:40:42           Main Document
                                                        Pg 24 of 29
                                                              EXHIBIT C2

                                                          Purdue Pharma L.P.
                                                           Case No. 19-23649
                                                       Non -Working Travel Time
                                                   July 1, 2020 through July 31, 2020


Name                    Date      Description                                           Hours    Rate        Amount

                                  no fees billed for these services in current month

                                                Total Non-Working Travel Time                           $             -




 KPMG LLP Monthly Fee Statement                                                                             Page 22 of 27
       19-23649-rdd         Doc 1655      Filed 09/03/20 Entered 09/03/20 22:40:42          Main Document
                                                     Pg 25 of 29
                                                           EXHIBIT C3

                                                       Purdue Pharma L.P.
                                                        Case No. 19-23649
                                                         Retention Services
                                                July 1, 2020 through July 31, 2020


Name                        Date                           Description                  Hours   Rate        Amount

                                   no fees billed for these services in current month

                                              Total Retention Services                    0.0           $          -




  KPMG LLP Monthly Fee Statement                                                                       Page 23 of 27
       19-23649-rdd           Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                     Main Document
                                                         Pg 26 of 29
                                                             EXHIBIT C4

                                                          Purdue Pharma L.P.
                                                           Case No. 19-23649
                                                  Fee Application Preparation Services
                                                   July 1, 2020 through July 31, 2020


Name                   Date     Description                                                                Hours    Rate        Amount

Wendy Shaffer        07/02/20 0.7 Updated Purdue 5th monthly fee statement per direction from Davis           0.7   $ 202   $     141.40
                              Polk, re-PDF and send for filing.
Wendy Shaffer        07/07/20 0.3 Prepared Purdue May file in Excel for the fee examiner and send to M.       0.3   $ 202   $       60.60
                              Plangman (KPMG) for approval of same
Monica Plangman      07/07/20 (0.1) Review of Fee Examiner report and (0.1) send to W. Shaffer                0.2   $ 264   $       52.80
                              (KPMG).
Wendy Shaffer        07/08/20 0.1 Drafted email to B. Masumoto (US Trustee) to provide copy of                0.1   $ 202   $       20.20
                              KPMG's 5th monthly fee statement in the Purdue Pharma matter in both
                              PDF and Excel format.
Wendy Shaffer        07/13/20 0.3 Updated to Purdue June monthly fee statement to include additional          0.3   $ 202   $       60.60
                              data received from professionals as of 7/13/2020
Monica Plangman      07/14/20 Performed Associate director initial review of interim documents and            0.5   $ 264   $     132.00
                              provide comments.
Monica Plangman      07/15/20 Fee statement review of documents, as of 7/15/20, and concurrently              2.7   $ 264   $     712.80
                              provide comments.
Wendy Shaffer        07/15/20 1.9 Updates to Purdue Pharma 2nd Interim statement per review comments          2.6   $ 202   $     525.20
                              received from M. Plangman (KPMG); 0.1 email to H. Steinberg (KPMG) to
                              request approval of Purdue Pharma 2nd Interim fee statement; 0.2 PDF
                              Purdue Pharma 2nd Interim statement and 0.1 send to M. Plangman
                              (KPMG) for final review/approval before sending to counsel for filing; 0.1
                              Updates to exhibit C1 of Purdue June monthly fee statement to include data
                              received from professionals as of 7/15/2020; 0.1 email to M. Pera (Davis
                              Polk) to request filing/services of KPMG's 2nd Interim fee statement; 0.2
                              Review work in progress report for Purdue for July to confirm billable
                              hours from 7/1 - 7/14;
Teresa Williams      07/15/20 Updated assigned portion of exhibit C1 of Purdue Pharma July monthly fee        2.4   $ 140   $     336.00
                              statement to include data received from professionals as of 7/15/2020

Teresa Williams      07/16/20 Update assigned portion of exhibit C1 of Purdue Pharma July monthly fee         0.7   $ 140   $       98.00
                              statement to include data received from professionals as of 7/16/2021

Wendy Shaffer        07/16/20 1.0 Updated exhibit C1 of Purdue June monthly fee statement to include          1.0   $ 202   $     202.00
                              data received from professionals as of 7/16/2020.
Wendy Shaffer        07/19/20  0.9 Updated exhibit C1 of Purdue June monthly fee statement to include         1.0   $ 202   $     202.00
                              data received from professionals as of 7/20/2020 and 0.1 send June file to
                              M. Land (KPMG) to request updates to monthly fee statement with regards
                              to previous comments from Davis Polk
Wendy Shaffer        07/20/20 0.1 Communication with M. Land (KPMG) regarding updates requested to            0.1   $ 202   $       20.20
                              Purdue June fee statement.
Wendy Shaffer        07/21/20 1.0 Updated Purdue Pharma July monthly fee statement per direction from         1.1   $ 202   $     222.20
                              M. Land (KPMG) and 0.1 drafted email to send final draft to M. Plangman
                              (KPMG) for Associate Director review.




    KPMG LLP Monthly Fee Statement                                                                                      Page 24 of 27
       19-23649-rdd           Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42                      Main Document
                                                         Pg 27 of 29
                                                              EXHIBIT C4

                                                           Purdue Pharma L.P.
                                                            Case No. 19-23649
                                                   Fee Application Preparation Services
                                                    July 1, 2020 through July 31, 2020


Name                   Date     Description                                                                 Hours    Rate        Amount

Wendy Shaffer        07/22/20    0.1 Updates to Purdue June monthly fee statement to incorporate KPMG          0.2   $ 202   $       40.40
                                foreign member time detail received as of 7/22/2020 and 0.1 send email to
                                M. Plangman (KPMG) to provide updated draft of June fee statement for
                                review.
Monica Plangman      07/27/20 Performed Associate director review of fee statement and concurrently            1.5   $ 264   $     396.00
                              provide comments.
Wendy Shaffer        07/28/20 0.6 Updates to exhibit C1 of Purdue July monthly fee statement to include        1.3   $ 202   $     262.60
                              data received from professionals as of 7/29/2020; 0.6 Updates to Purdue
                              6th monthly per review comments from M. Plangman (KPMG); 0.1 send
                              copy of finalized exhibits to Partners/team leads to request approval of
                              same;
Casey Nunez          07/30/20 Performed Senior Manager review of Purdue June monthly fee statement             1.5   $ 744   $ 1,116.00
                              and concurrently drafted review comments to provide to W. Shaffer
                              (KPMG)
Wendy Shaffer        07/30/20 0.3 Updated Purdue Pharma 6th monthly fee statement per direction from           0.5   $ 202   $     101.00
                              A. Armfield (KPMG) and updated Purdue cover sheet with regards to
                              same; 0.1 drafted email to send copy of final drafts to M. Plangman
                              (KPMG) for approval prior to sending to partner for sign-off; 0.1 drafted
                              email to H. Steinberg KPMG) to request approval / permission to apply
                              electronic signature to final drafts of Purdue 6th monthly fee statement.
Wendy Shaffer        07/31/20    0.2 Finalized (PDF) Purdue June monthly fee statement in preparation for      0.4   $ 202   $       80.80
                                filing and 0.1 draft email to M. Plangman (KPMG) to request approval of
                                same prior to sending to counsel for filing/service; 0.1 drafted email to
                                Davis Polk to request filing and services of Purdue 6th monthly fee
                                statement;

                                         Total Fee Application Preparation Services                           19.1            $ 4,782.80




    KPMG LLP Monthly Fee Statement                                                                                       Page 25 of 27
   19-23649-rdd           Doc 1655     Filed 09/03/20 Entered 09/03/20 22:40:42     Main Document
                                                  Pg 28 of 29
                                                     EXHIBIT D

                                                  Purdue Pharma L.P.
                                                   Case No. 19-23649
                                          Summary of Out of Pocket Expenses
                                           July 1, 2020 through July 31, 2020


           Category                                                                 Amount
           Airfare                                                              $            -
           Lodging                                                              $            -
           Meals                                                                $            -
           Ground Transportation                                                $            -
           Miscellaneous                                                        $            -
                               Total                                            $            -




KPMG LLP Monthly Fee Statement                                                                   Page 26 of 27
          19-23649-rdd           Doc 1655        Filed 09/03/20 Entered 09/03/20 22:40:42   Main Document
                                                            Pg 29 of 29
                                                                  EXHIBIT D1

                                                              Purdue Pharma L.P.
                                                               Case No. 19-23649
                                                        Detail of Out of Pocket Expenses
                                                       July 1, 2020 through July 31, 2020


Name                    Date       Description                                                            Amount


                                   Air Fare Subtotal                                                  $             -


                                   Lodging Subtotal                                                   $             -


                                   Meals Subtotal                                                     $             -


                                   Total Ground Transportation                                        $             -


                                   Miscellaneous Subtotal                                             $             -


                                   Total Out of Pocket Expenses                                       $             -




       KPMG LLP Monthly Fee Statement                                                               Page 27 of 27
